*408OPINION.
Littleton :
The identical question here presented was considered by the Board on account of other beneficiaries of the same trust which is now before us in Detroit Trust Co. et al., Executors, 16 B. T. A. 207, and the conclusion there reached makes necessary a denial of the petitioners’ contentions. While the theory advanced by the petitioners in the instant proceedings was somewhat different from that presented in the Detroit Trust Co. case, we fail to see wherein the contentions here advanced have not been fully answered by court and Board cases heretofore decided. (See authorities cited in Detroit Trust Co. et al., Executors, supra.)

Judgment will ~be entered for the respondent.